Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a second action non-final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 is rejected because it depends on itself and is therefore indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. Pub. No. US 2015/0331487 A1 [Roth] in view of Ho et al. Pub. No. US 2018/0059905 A1 [Ho]. 
1.  Roth discloses a vehicle instrument panel assembly [Fig. 2] comprising: a display [200, 530 and 520] that generates an image indicative of a vehicle operating parameter [¶ 66 instrument cluster display 520, for instance]; a first sensor [510] disposed proximate the display that senses a position of an 
2.  Roth in view of Ho teaches using a sensor to determine the position of a user’s eyes [Roth ¶ 65].  Roth in view of Ho is silent on the second sensor limitations.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second sensor disposed proximate the display that sense a position of an operators eyes relative to the display, since duplication of the essential working parts of a device for multiple effects is within the level of ordinary skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977).
	3.  Roth in view of Ho teaches generating image data based on head and eye position [Roth ¶ 65].  Roth in view of Ho is silent on wherein the controller modifies a perspective of the image based on KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1390 (U.S. 2007).  
4.  Roth in view of Ho teaches generating image data based on head and eye position [Roth ¶ 65].  Roth in view of Ho is silent on wherein the controller modifies the perspective view of the image based on the sensed position of the operator’s eyes relative to the display.  However, there are a finite number of predictable solutions for controlling a head-up display.  Modifying a perspective of an image is one such solution.  There has been a long-felt need in the art to improve the performance of head-up display, especially, by improving image quality.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roth in view of Ho as required by this claim, since “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1390 (U.S. 2007).
5.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Roth in view of Ho to have wherein the modified image In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Allowable Subject Matter
Claims 12, 13 and 19 are allowed.
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613.  The examiner can normally be reached on Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Gustavo Polo/              Primary Examiner, Art Unit 2694